Citation Nr: 1037719	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 29, 2000 for 
the grant of service connection for a psychiatric disability, 
including borderline psychosis, hyperventilation syndrome, 
anxiety, and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, which, in part, 
granted service connection for psychiatric disability and 
assigned a 100 percent disability rating effective March 29, 
2000.  The Veteran disagreed with the effective date of service 
connection assigned.  The Veteran has subsequently moved to the 
jurisdiction of the VA RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
psychiatric disability which was received by VA on March 29, 
2000.

2.  The earliest document in the claims file that may be accepted 
as a claim for service connection for a psychiatric disability is 
the claim that the Veteran filed in March 2000, which was 
received by the RO on March 29, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 2000 
for the grant of service connection for a psychiatric disability, 
including borderline psychosis, hyperventilation syndrome, 
anxiety, and major depression have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(b), 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2004 rating decision, the RO granted service connection 
for psychiatric disability and assigned a 100 percent disability 
rating effective March 29, 2000.  The Veteran disagreed with the 
effective date of service connection assigned.

Generally, VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 19 
Vet. App. at 490-91 (2006).  Accordingly, as the Veteran's claim 
for an earlier effective date was appealed directly from the 
initial rating assigned, no further action under section 5103(a) 
is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

The Veteran filed a formal claim for service connection on a VA 
Form 21-526 which was received at the RO on March 29, 2000.  
Ultimately, service connection for a psychiatric disability was 
granted and a 100 percent disability rating was assigned.  The 
effective date of both service connection and the 100 percent 
disability rating were set at March 29, 2000, the date of receipt 
of the claim for service connection.  

In an April 2006 written statement the Veteran asserts that the 
effective date of service connection, and the 100 percent 
disability rating, should be March 1996.  This is the date that 
the Social Security Administration (SSA) determined that he was 
entitled to Social Security disability benefits.  However, the 
SSA decision granting these benefits was dated July 1999 and was 
received at the RO in July 2000.  Moreover, the SSA decision 
determined that the Veteran warranted benefits based on the 
existence of degenerative disc disease of the lumbar spine as 
well as a psychiatric disability.  

In his August 2006 substantive appeal, VA Form 9, the Veteran 
alternately asserted that he warranted an effective date for 
service connection for his psychiatric disability back to March 
1968, the dated of separation from service.  

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, both formal 
and informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for an increased disability rating or to reopen a claim.  
See 38 C.F.R. § 3.157.  However, the present issue involves the 
assignment of an effective date for the grant of service 
connection.  

The earliest document in the claims file that may be accepted as 
a claim for service connection for psychiatric disorder is the VA 
Form 21-526 which was received at the RO on March 29, 2000.  This 
is simply the only document that can be construed as a claim for 
service connection for a psychiatric disability.  There is no 
other evidence of the Veteran having filed a claim with VA at any 
point prior to that date.  

Thus, March 29, 2000 is the proper effective date for the grant 
of service connection for a psychiatric disability, including 
borderline psychosis, hyperventilation syndrome, anxiety, and 
major depression. The preponderance of the evidence is against 
the claim for an earlier effective date; there is no doubt to be 
resolved; and an earlier effective date is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An effective date earlier than March 29, 2000 for the grant of 
service connection for a psychiatric disability, including 
borderline psychosis, hyperventilation syndrome, anxiety, and 
major depression, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


